Citation Nr: 1209942	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease, thoracolumbar spine with minimal spondylosis.

2.  Entitlement to an initial compensable evaluation for the service-connected degenerative disc disease, cervical spine with mild spondylitic changes.

3.  Entitlement to service connection for a claimed lung disorder.  



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 2001 to September 2006. 

These claims come before the Board of Veterans' Appeals on appeal of January 2008 and July 2008 rating decisions of the RO in Louisiana. 

The RO in North Carolina certified the first issue to the Board for appellate review.  The Board has since recharacterized the claims on appeal to include those as noted on the preceding page.  It has done so based on written statements the Veteran submitted in February 2008 and August 2008.  Therein, the Veteran initiated an appeal of the RO's January 2008 and July 2008 rating decisions granting service connection and assigning a noncompensable rating for a cervical spine disability and denying service connection for a lung disability.  

The claims of entitlement to a higher initial evaluation for the cervical spine disability and entitlement to service connection for the lung disability, not yet having been properly prepared for appellate review, are included above and discussed below.  

In written statements submitted during the course of this appeal, including most recently in October 2008, the Veteran is raising a claim of service connection for depression.  The Board refers this raised claim to the RO for appropriate action.

The Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  



REMAND

Prior to adjudicating the claim for an initial evaluation in excess of 10 percent for the service-connected thoracolumbar spine disability, further development is needed.  See 38 C.F.R. § 19.9 (2011).

During the course of this appeal, in written statements, the Veteran indicated that he had received treatment for his back by various VA health care providers, including in Savannah, Georgia, Charleston, South Carolina, as well as in Charels and Alexandria, Louisiana.  He reports receiving back treatment and undergoing surgeries by private providers, including at the Chiropractic Clinic and Cape Fear Pain Treatment Center (visits monthly) and from Dr. Taylor.  However, not all records of this treatment are in the claims file.  

The VA treatment records from some, but not all, of the identified providers are dated through 2009.  The private treatment records from Cape Fear Pain Treatment Center are dated through 2008.  All recent and outstanding records, being pertinent to this claim, still need to be secured.

The Board notes that, in letters sent to the Veteran during the course of this appeal, the RO asked the Veteran to return signed forms authorizing the release of some of the records mentioned hereinabove.  The Veteran, however, did not respond, hindering VA's ability to fulfill its duty to assist the Veteran in the development of his claim.  The Board thus reminds the Veteran that the duty to assist is not a one-way street.  

If the Veteran wishes help in developing his claim while this case is in remand status, he cannot passively wait for it.  He must act by providing all requested information and documentation so that VA can obtain all putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, an examination of the Veteran's thoracolumbar spine is necessary.  

During the course of this appeal, in October 2007, the RO afforded the Veteran such an examination, but the report of this examination is inadequate to decide this claim.  Therein, the VA examiner discussed only two segments of the Veteran's spine, cervical and lumbar, the latter of which is part of the thoracolumbar spine disability.  The requested x-ray studies did not discuss the thoracic spine.  

In addition, since then, by telephone in October 2008 and in a written statement received at the RO in February 2011, the Veteran has asserted that he has undergone back surgeries and been diagnosed with another back disability and now has muscle and nerve damage associated with his thoracolumbar spine disability.   

Finally, in rating decisions dated January 2008 and July 2008, the RO granted the Veteran service connection for a cervical spine disability, assigned that disability a noncompensable evaluation, and denied service connection for a lung disability.  

Thereafter, in written statements received in February 2008 and August 2008, the Veteran expressed disagreement with the evaluation the RO initially assigned the cervical spine disability and the denial of service connection for the lung disability.  

To date, however, the RO has not issued a Statement of the Case in response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

Once the RO does so, it should return the Veteran's claims for a higher initial evaluation for a cervical spine disability and service connection for a lung disability to the Board for adjudication only if the Veteran perfects his appeal of these claims in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have him identify with specificity (names and locations of treatment providers and dates of treatment) all sources of treatment, including surgery, for the service-connected thoracolumbar spine disability.  The RO should advise the Veteran that, for VA to fulfill its duty to assist him in the development of this claim, he is responsible for providing all requested information and documentation.

2.  After obtaining all necessary authorization, the RO should secure and associate with the claims file copies of all outstanding records of the Veteran's back treatment, including the surgeries.  Such records should include those compiled by VA providers the Veteran visited in Savannah, Georgia, Charleston, South Carolina and Charels and Alexandria, Louisiana; the private providers he visited at the Chiropractic Clinic and Cape Fear Pain Treatment Center and Dr. Taylor.

3.  The RO should then arrange for the Veteran to undergo a VA examination to ascertain the current severity of the service-connected thoracolumbar spine disability.  The claims file should be provided to the examiner for review of all pertinent documents therein, and the examiner should confirm in his written report that he conducted such a review.  Also the RO should ask the examiner to undertake a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all thoracolumbar spine disabilities shown to exist; 

b) record all low and mid-back symptoms, including, if appropriate, pain on motion, limitation of motion, ankylosis and/or neurological deficits;

c) inquire as to whether the Veteran has flare-ups of his low and mid-back symptoms;

d) note any functional loss caused by these symptoms, including during flare-ups and on repetitive use; 

e) when considering whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

f) if the Veteran has intervertebral disc syndrome, indicate the duration of incapacitating episodes of associated symptomatology in terms of the number of weeks affected during the last 12 months; 

g) describe any neurological deficit as slight, mild, moderate or severe;

h) describe the impact of the Veteran's thoracolumbar spine disability on his daily activities and employability, including during flare-ups and on repetitive use; 

i) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected thoracolumbar spine disability; 

j) provide detailed rationale, with specific references to the record, for each opinion provided; and   

k) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  The RO should review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

5.  The RO also should furnish the Veteran and his representative with a Statement of the Case addressing the claims for an initial compensable evaluation for a cervical spine disability and service connection for a lung disability.  The RO should advise the Veteran and his representative that the Board will not decide these claims unless they are  properly perfected for appellate review.

6.  After completing all indicated development, the RO should readjudicate all claims that are on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


